Exhibit 10.2

 

Third Amendment to Licensing Agreement

 

This Third Amendment to the Licensing Agreement (“Third Amendment”) is effective
on the date the parties have fully signed the Third Addendum (“Effective Date of
the Third Amendment”) and memorializes the agreement reached between PharmaCyte
Biotech, Inc., formerly Nuvilex, Inc. (“Licensee”), and Austrianova Singapore
Pte Ltd (“Licensor”) on 30 August 2017 relating to the Licensing Agreement
between the Parties dated as of 1 December 2014, as amended by the First
Amendment to the Licensing Agreement dated as of June 30, 2015 and the Second
Amendment to the Licensing Agreement dated as of 19 October 2015 (collectively,
“Licensing Agreement”). Licensee and Licensor are referred to in this Third
Amendment individually as a “Party” and collectively as the “Parties.” Defined
terms in the Licensing Agreement have the same meaning in this Third Amendment
as they do in the Licensing Agreement.

 

Recitals

 

A.The Parties entered into the Licensing Agreement to, among other things,
provide Licensee with an exclusive worldwide license to use the Cell-in-a-Box®
Trademark and its Associated Technology with genetically modified non-stem cell
lines specifically designed to activate members of the Cannabinoid family of
molecules to conduct research, to use in preclinical studies and clinical
trials, to obtain marketing approval and to market and sell products and
treatments utilizing the Cell-in-a-Box® Trademark and its Associated Technology
world-wide;

 

B.Section 3.1.1 of the Licensing Agreement provides that Licensee shall pay to
Licensor royalties equal to ten percent (10%) of Gross Sales Value of all
Products sold by Licensee. The Parties desire to change the amount of royalties
Licensee shall pay to Licensor in accordance with the amended Section 3.1.1
below;

 

C.Section 3.1.2 of the Licensing Agreement provides that Licensee shall pay to
Licensor royalties equal to twenty percent (20%) of the amount received by
Licensee from Sub-Licensees on Sub-Licensees’ Gross Sales Value. The Parties
desire to change the amount of royalties Licensee shall pay to Licensor pursuant
to Section 3.1.2 in accordance with the amended Section 3.1.2. below;

 

D.Section 3.2 of the Licensing Agreement provides Licensee shall pay Licensor
certain milestone payments upon the occurrence of certain events (“Milestone
Payments”). The Parties desire to delete Section 3.2 in its entirety from the
Licensing Agreement;

 

E.The Parties desire to add a new Section 3.2 to the Licensing Agreement in
accordance with the new Section 3.2 below;

 

F.The Parties desire to add a new Section 10.6 to the Licensing Agreement in
accordance with the new Section 10.6 below; and

 

G.The Parties desire to update the address of their registered office and
principal place of business.

 

 

 



 1 

 

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, the Licensing Agreement is hereby amended as
follows:

 

1.In the preamble to the Licensing Agreement, the address of the registered
office and principal place of business of Licensee shall be amended to read:
“Austrianova Singapore Pte. Ltd., a Singapore corporation having its registered
office and principal place of business at 3 Biopolis Drive, #05-19 Synapse,
Singapore 138623, Reg. No. 200705334K and its Affiliates (“Licensor”), and”

 

2.In the preamble to the Licensing Agreement, the name of Licensee shall be
amended to its new name and address to read: “PharmaCyte Biotech, Inc., a Nevada
corporation having its principal place of business at 23046 Avenida de la
Carlota, Suite 600, Laguna Hills, California 92653 USA and its Affiliates
(“Licensee”).”

 

3.Section 3 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Royalties and Other Consideration.”

 

4.Section 3.1.1 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Four percent (4%) of Gross Sales Value of all Products
sold by Licensee; and”

 

5.Section 3.1.2 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Twenty percent (20%) of the amount received by Licensee
from Sub-Licensees on Sub-Licensees Gross Sales Value; provided, however, that
in the event the sublicensing royalty rate received by Licensee is four percent
(4%) or less, Licensor shall receive fifty percent (50%) of the amount of money
received by Licensee from Sub-Licensees. For any amount received by Licensee
over the sublicensing royalty rate of four percent (4%), Licensor shall receive
twenty percent (20%) of that amount.” For the avoidance of doubt the following
two examples are given. Example 1: Sub-Licensee has a Gross Sales Value of One
Thousand Dollars US (US$1000.00). Licensee receives a four percent (4%) royalty
rate from Sub-Licensee equal to Forty Dollars US (US$40.00). In this example,
Licensee pays Licensor 50% of this royalty in the amount of Twenty Dollars US
(US$20.00). Example 2: Sub-Licensee has a Gross Sales Value of One Thousand
Dollars US (US$1000.00). Licensee receives a six percent (6%) royalty rate from
Sub-Licensee in the amount of Sixty Dollars US (US$60.00) USD). In this example,
Licensee pays Licensor 50% of the amount corresponding to a four percent royalty
in the amount of Twenty Dollars US (US$20.00) and twenty percent (20%) of the
amount over four percent (4%) (20% of US$20.00 is equal to US$4.00) to give a
total royalty to Licensor of Twenty-Four Dollars US (US$24.00).

 

6.Section 3.2 shall be deleted and the following inserted in its place: “Other
Consideration. Subject to the terms of this Agreement, Licensee shall pay to
Licensor other consideration of:”

 

7.Sections 3.2.1, 3.2.2, 3.2.3. and 3.2.4 of the Licensing Agreement shall be
deleted and the following Section 3.2.1. inserted in their place: “Except as
otherwise provided in Section 3.1.2, Licensor shall receive fifty percent (50%)
of any other financial and non-financial consideration Licensee receives from a
Sub-Licensee.”

 

 

 



 2 

 

 

8.Section 3.3 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Quarterly Payments. All payments due pursuant to Section
3.1.1 shall be paid within thirty (30) days of the end of the relevant calendar
quarter. All payments due pursuant to Sections 3.1.2 and 3.2.1 shall be paid
within forty-five (45) days after the calendar quarter in which the payment is
received by Licensee from a Sub-Licensee.”

 

9.A new Section 11.16 shall be added to the Licensing Agreement to read as
follows: “Licensor shall not solicit, negotiate or entertain any inquiry
regarding the potential acquisition of the Cell-in-a-Box® Trademark and its
Associated Technology for a period of one (1) year from August 30, 2017”

 

10.Except as provided in this Second Amendment, all the other provisions of the
Licensing Agreement shall remain in full force and effect.

 

11.This Third Amendment constitutes the entire, final and complete agreement and
understanding between the Parties and replaces and supersedes all prior
discussions and agreements between them with respect to the subject matter of
this Second Amendment, including the Binding Term Sheet between the Parties and
SG Austria dated 30 August 2017. No amendment, modification or waiver of any
terms or conditions of this Second Amendment shall be effective unless made in
writing and signed by a duly authorized officer of each Party.

 

12.This Third Amendment may be executed in counterparts, each of which shall be
an original and all of which shall constitute together the same document. The
Parties agree that execution of this Second Amendment by exchanging facsimile,
PDF, or electronic signatures shall have the same legal force and effect as the
exchange of original signatures.

 

IN WITNESS WHEREOF, each Party has executed this Second Amendment by its duly
authorized representative as of the Effective Date of the Third Amendment.

 



PharmaCyte Biotech, Inc.   Austrianova Singapore Pte. Ltd.             By: /s/
Dr. Kenneth L. Waggoner                       By: /s/ Dr. Brian
Salmons                     Printed Name: Dr. Kenneth L. Waggoner   Printed
Name: Dr. Brian Salmons Title: Chief Executive Officer   Title: Chief Executive
Officer Date: May 14, 2018   Date: May 14, 2018

 

 

 

 

 

 

 3 



